Exhibit 10.1

 

FEDERATED INVESTORS, INC.

 

ANNUAL INCENTIVE PLAN

 

Approved by Shareholders April 24, 2002

Amended as of May 13, 2002

Amended as of July 23, 2002

Amended as of February 5, 2004

 

ARTICLE I - GENERAL PROVISIONS

 

1.1    Purpose

 

The purpose of the Federated Investors, Inc. Annual Incentive Plan (the “Plan”)
is to advance the success of Federated Investors, Inc. and to thereby increase
shareholder value by promoting the attainment of significant business objectives
by the Company and basing a portion of the annual compensation of selected
officers on the attainment of such objectives. The Plan is designed to: (i)
further align the interests of Participants with the interests of the Company’s
shareholders, (ii) reward Participants for creating shareholder value as
measured by objectively determinable performance goals, and (iii) assist in the
attraction and retention of employees vital to the Company’s long-term success.

 

1.2    Definitions

 

For the purpose of the Plan, the following terms shall have the meanings
indicated:

 

(a) “Board” means the Board of Directors of the Company.

 

(b) “Code” means the Internal Revenue Code of 1986, as amended, including any
successor law thereto.

 

(c) “Company,” means Federated Investors, Inc. and, solely for purposes of
determining (i) eligibility for participation in the Plan, (ii) employment, and
(iii) the calculation of any performance goal, shall include any corporation,
partnership, or other organization of which controls, directly or indirectly,
not less than 50 percent of the total combined voting power of all classes of
stock or other equity interests or which is otherwise consolidated into the
Company’s audited financial statements. For purposes of this Plan, the term
“Company” shall also include any successor to Federated Investors, Inc.

 

(d) “Committee” means the Compensation Committee of the Board (or any successor
committee of the Board performing a similar function or the whole Board if the
Board performs such functions) or, with respect to any particular function under
the Plan identified by the Committee or the Board, any subcommittee of the whole
Committee established by the whole Committee or the Board in order to comply
with the definition of outside director under Section 162(m) of the Code.



--------------------------------------------------------------------------------

(e) “Common Stock” means the Company’s Class B Common Stock, no par value per
share.

 

(f) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(g) “Fair Market Value” means, on any date, the closing sale price of one share
of Common Stock, as reported on the New York Stock Exchange or any national
securities exchange on which the Common Stock is then listed or on the NASDAQ
Stock Market’s National Market (“NNM”) if the Common Stock is then quoted
thereon, as published in the Wall Street Journal or another newspaper of general
circulation, as of such date or, if there were no sales reported as of such
date, as of the last date preceding such date as of which a sale was reported.
In the event that the Common Stock is not listed for trading on a national
securities exchange or authorized for quotation on NNM, Fair Market Value shall
be the closing bid price as reported by the NASDAQ Stock Market or The NASDAQ
SmallCap Market (if applicable), or if no such prices shall have been so
reported for such date, on the next preceding date for which such prices were so
reported. In the event that the Common Stock is not listed on the New York Stock
Exchange, a national securities exchange or NNM, and is not listed for quotation
on The NASDAQ Stock Market or The NASDAQ SmallCap Market, Fair Market Value
shall be determined in good faith by the Committee in its sole discretion, and
for this purpose the Committee shall be entitled to rely on the opinion of a
qualified appraisal firm with respect to such Fair Market Value, but the
Committee shall in no event be obligated to obtain such an opinion in order to
determine Fair Market Value.

 

(h) “Participant” means any person who has satisfied the eligibility
requirements set forth in Section 1.4 and to whom an award has been made under
the Plan.

 

(i) “Operating Profits” means for the applicable Performance Period, the
Company’s total revenue less distributions to minority interests and less total
expenses (excluding amortization of intangible assets, impairment losses and
debt expenses, including, without limitation, interest and loan fees) as
reflected in the Company’s audited or unaudited financial statements as filed
with the Securities and Exchange Commission.

 

(j) “Performance Measures” means the criteria upon which awards will be based
and, unless otherwise determined by the Committee, shall be any one or more of
the following measures: (i) revenues; (ii) operating income; (iii) net income;
(iv) earnings per share; (v) operating expenses; (vi) assets under management;
(vii) product sales or market share; (viii) the performance of the Common Stock;
(ix) the investment performance of Company products; (x) Operating Profits; (xi)
identification of business opportunities and (xii) project completion.

 

(k) “Performance Period” means, in relation to any award, the calendar year, or
any other period, for which performance is being calculated, with each such
period constituting a separate Performance Period.

 

- 2 -



--------------------------------------------------------------------------------

(l) “Performance Threshold” means, in relation to any Performance Period, the
minimum level of performance that must be achieved with respect to a Performance
Measure in order for an award to become payable pursuant to this Plan.

 

(m) “Plan Pool” means, in relation to each calendar year, the amount, if any,
that is available for distribution pursuant to the Plan with respect to such
year which amount shall be a percentage of Operating Profits that shall not
exceed 7.5% of the Operating Profits for such year.

 

(n) “Target Award” means that percentage of the Plan Pool which the Committee
sets as the maximum amount to be awarded to a Participant under the Plan for
such Performance Period.

 

1.3    Administration

 

The Plan shall be administered by the Committee. Subject to the terms of the
Plan, the Committee shall, among other things, determine eligibility for
participation in the Plan, make awards under the Plan, establish the terms and
conditions of such awards (including the Performance Measure(s) to be utilized)
and determine whether the Performance Measures and Performance Thresholds for
any award has been achieved. A majority of the Committee shall constitute a
quorum, and the acts of a majority of the members present at any meeting at
which a quorum is present, or acts approved in writing by a majority of the
Committee, shall be deemed the acts of the Committee. Subject to the provisions
of the Plan and to directions by the Board, the Committee is authorized to
interpret the Plan, to adopt administrative rules, regulations, and guidelines
for the Plan, and to impose such terms, conditions, and restrictions on awards
as it deems appropriate. The Committee may, with respect to Participants who are
not subject to Section 162(m) of the Code, delegate such of its powers and
authority under the Plan to the Company’s Chairman, President or Chief Executive
Officer as it deems appropriate. In the event of such delegation, all references
to the Committee in this Plan shall be deemed references to such officers as it
relates to those aspects of the Plan that have been delegated.

 

1.4    Eligibility and Participation

 

Participation in the Plan shall be limited to officers, who may also be members
of the Board who are determined by the Committee to be eligible for
participation in the Plan and unless otherwise determined by the Committee, the
Chairman of the Board, the Chief Executive Officer and any executive who is a
member of the Board or is designated as a member of the Chief Executive
Officer’s senior staff shall be eligible to participate in the Plan.

 

ARTICLE II - AWARD TERMS

 

2.1    Granting of Awards

 

The Committee may, in its discretion, from time to time make awards to persons
eligible for participation in the Plan pursuant to which the Participant will
earn compensation in the event that the Company achieves the Performance
Thresholds established by the Committee.

 

- 3 -



--------------------------------------------------------------------------------

2.2    Establishment of Performance Thresholds

 

Each award shall be conditioned upon the Company’s achievement of one or more
Performance Thresholds with respect to the Performance Measure(s) established by
the Committee no later than ninety (90) days after the beginning of the
applicable Performance Period, provided that for a Performance Period of less
than one year, the Performance Measure must be established prior to the lapse of
25% of the Performance Period. The Committee, in its discretion, may establish
Performance Thresholds for the Company as a whole or for only the business unit
of the Company in which a given Participant is involved, or a combination
thereof. In addition to establishing a minimum performance level below which no
compensation shall be payable pursuant to an award, the Committee, in its
discretion, may create a performance schedule under which an amount less than
the Target Award may be paid so long as the Performance Threshold has been
exceeded. The Committee may adjust the Performance Thresholds and measurements
to reflect significant unforeseen events and other factors; provided, however,
that the Committee may not make any such adjustment with respect to any award to
an individual who is then a “covered employee” as such term is defined in
Regulation 1.162-27(c)(2) promulgated under Section 162(m) of the Code, or any
successor provision (“Section 162(m)”), if such adjustment would cause
compensation pursuant to such award to cease to be performance-based
compensation under Section 162(m).

 

2.3    Other Award Terms

 

The Committee may, in its sole discretion, establish one or more additional
restrictions or conditions that must be satisfied as a condition precedent to
the payment of all or a portion of any awards. Such additional restrictions or
conditions need not be performance-based and may include, among other things,
the receipt by a Participant of a specified annual performance rating, the
continued employment by the Participant and/or the achievement of specified
performance goals by the Company, a business unit or the Participant.
Furthermore, the Committee may, in its discretion, reduce the amount of any
award to a Participant if it concludes that such reduction is appropriate based
upon (i) evaluations of such Participant’s performance, (ii) comparisons with
compensation received by executive officers of other companies in the Company’s
industry, (iii) the Company’s financial results and conditions and (iv) such
other business factors deemed relevant by the Committee. In addition, the
Committee may establish a minimum Bonus Pool that must be available as a
condition precedent to any distribution pursuant to Section 2.5 hereof.

 

2.4    Certification of Achievement of Bonus Pool Performance Thresholds

 

The Committee shall, prior to any payment under the Plan, certify in writing the
extent, if any, that the Performance Threshold(s) and any other material terms
have been achieved and the amount, if any, of the Bonus Pool. For purposes of
this provision, and for so long as the Code permits, the approved minutes of the
Committee meeting in which the certification is made shall be treated as written
certification.

 

- 4 -



--------------------------------------------------------------------------------

2.5    Distribution of Awards

 

Awards under the Plan shall be paid in cash as soon as practicable after
financial statements for the Performance Period have been prepared and the
Committee has certified (i) the amount, if any, of the Bonus Pool, and (ii) that
the Performance Threshold(s) has been achieved. Notwithstanding the foregoing,
the Committee may, in it sole discretion: (i) elect to pay all or a portion of
the award in one or more equal installments over such period as may be
established by the Committee; (ii) defer the payment of all or a portion of the
award under such terms, conditions or restrictions as may be established or
imposed by the Committee; (iii) permit a Participant to elect to receive, in
lieu of receiving cash, all or a portion of the total award value in the form of
Common Stock, restricted Common Stock, non-qualified stock options to purchase
Common Stock, or such other stock-based award as maybe authorized by the
Committee; and (iv) satisfy the payment of all or a portion of the total award
value in the form of Common Stock, restricted Common Stock, non-qualified stock
options to purchase Common Stock, or such other stock-based award as may be
authorized by the Committee. Any stock-based award granted as payment of an
award shall be granted pursuant to the Federated Investors, Inc. Stock Incentive
Plan or any successor thereto ;provided, however, that any non-qualified stock
option to purchase Common Stock shall have an exercise price equal to the Fair
Market Value of the Common Stock on the date of grant. The number of stock
options to be granted shall be determined by the Committee and shall be based
upon the value of the options as determined under the Black-Scholes
option-pricing model or such other option valuation model or calculation that
the Committee, in its sole discretion, shall determine is appropriate. The
number of any other stock-based awards to be granted shall be determined by such
methods or procedures as the Committee, in its sole discretion, shall determine
is appropriate.

 

2.6    Termination of Employment

 

Unless otherwise determined by the Committee, a Participant must be actively
employed by the Company on the date his or her award (or any portion thereof) is
to be paid (“the Payment Date”) in order to be entitled to payment of any award
(or portion thereof).

 

2.7    Maximum Amount Available for Awards

 

The maximum amount payable pursuant to the Plan to the Company’s Chief Executive
Officer for any Performance Period shall be 24% of the Plan Pool. The maximum
amount payable pursuant to the Plan to any other Participant shall be 19% of the
Plan Pool.

 

ARTICLE III - OTHER PROVISIONS

 

3.1    Withholding Taxes

 

Whenever the Company is required to satisfy income or employment tax withholding
requirements with respect to an award under the Plan , the Company shall have
the right to withhold from the payment of any such award, or require the
Participant to remit to the Company prior to or contemporaneous with the payment
of any such award, an amount sufficient to satisfy any applicable governmental
withholding tax requirements related thereto.

 

- 5 -



--------------------------------------------------------------------------------

3.2    Adjustments

 

Awards may be adjusted by the Committee in the manner and to the extent it
determines to be appropriate to reflect stock dividends, stock splits,
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges, reclassifications or other relevant changes in capitalization
occurring after the date of the award; provided, however, that the Committee may
not make any such adjustment with respect to any award to an individual who is
then a “covered employee” as such term is defined in Regulation 1.162-27(c)(2)
promulgated under Section 162(m) of the Code, or any successor provision
(“Section 162(m)”), if such adjustment would cause compensation pursuant to such
award to cease to be performance-based compensation under Section 162(m).

 

3.3    No Right to Employment

 

Nothing contained in the Plan or in any Award shall confer upon any Participant
any right with respect to continued employment with the Company or its
subsidiaries, nor interfere in any way with the right of the Company or its
subsidiaries to at any time reassign the Participant to a different job, change
the compensation of the Participant or terminate the Participant’s employment
for any reason.

 

3.4    Nontransferability

 

A Participant’s rights under the Plan, including the right to amounts payable
may not be assigned, pledged, or otherwise transferred except, in the event of a
Participant’s death, to the Participant’s designated beneficiary or, in the
absence of such a designation, by will or by the laws of descent and
distribution.

 

3.5    Unfunded Plan

 

Unless otherwise determined by the Committee, the Plan shall be unfunded and
shall not create (or be construed to create) a trust or separate funds. With
respect to any payment not yet made to a Participant, nothing contained herein
shall give any Participant any rights that are greater than those of a general
creditor of the Company.

 

3.6    Foreign Jurisdictions

 

The Committee shall have the authority to adopt, amend, or terminate such
arrangements, not inconsistent with the intent of the Plan, as it may deem
necessary or desirable to make available tax or other benefits of the laws of
foreign countries in order to promote achievement of the purposes of the Plan.

 

- 6 -



--------------------------------------------------------------------------------

3.7    Other Compensation Plans

 

Nothing contained in this Plan shall prevent the Company from adopting other or
additional compensation arrangements for employees of the Company.

 

ARTICLE IV - AMENDMENT AND TERMINATION

 

The Board of Directors may modify, amend, or terminate the Plan at any time
except that, no modification, amendment, or termination of the Plan shall
adversely affect the rights of a Participant under an award previously made to
such Participant without the consent of such Participant.

 

ARTICLE V - EFFECTIVE DATE

 

The Plan shall become effective immediately upon the approval and adoption
thereof by Board, but is subject to the further approval and adoption by the
holders of the Class A Common Stock of the Company.

 

- 7 -